{¶ 23} I respectfully dissent.
 {¶ 24} In the instant case, there were multiple medical experts for both Wollmann and Domonko, each giving a different medical opinion as to whether Wollmann's complaints were related to the auto accident. Based on the volume of conflicting testimony in this matter, the issues of proximate cause and damages were in the province of the jury to weigh the testimony and ultimately believe or disbelieve the medical opinions rendered.
 {¶ 24} From a review of the record, it appears that the jury did not believe that the accident caused Wollmann's injuries. I would find that the jury's defense verdict was supported by sufficient evidence and was not against the manifest weight of the evidence.
 {¶ 25} Wollmann testified that as a result of the auto accident, she experienced many injuries, including neck pain, memory problems, foot numbness, dizziness, lightheadedness, fatigue, head pain, sleep problems, arm pain and numbness, left-shoulder pain and pinching, swelling of the throat in front of the neck, difficulty swallowing, talking, chewing, sitting, walking, and lying down, pain in her clavicle, lower- and upper-back pain, nerve damage to her back, and snoring. She also alleged that she could not drive at night because she saw "star bursts." Wollmann further claimed that she could no longer work due to the injuries she suffered as a result of the accident. She testified that she continues to suffer from pain in her neck and back and that she receives treatment for a variety of injuries, including Botox injections. *Page 266 
 {¶ 26} On cross-examination, however, Wollmann was questioned regarding medical records that indicated that all of her alleged complaints preceded the accident, including headaches, depression, dizziness, double vision, and vertigo. Wollmann also testified that she was involved in two prior accidents in 1983 and in the late 1990s. Wollmann testified that she sustained an injury to her lower back in the 1983 accident, from which she never fully recovered.
 {¶ 27} Medical expert Dr. Vernon Patterson testified on behalf of Wollmann. He testified that in October 1999, he conducted a musculoskeletal examination on Wollmann, concentrating on her neck and upper back. He further testified that she complained of neck pain, arm and foot numbness, headaches, dizziness, a decrease in concentration, memory loss, and sleep difficulties. According to Patterson, Wollmann had a decreased range of motion and tenderness in her neck and upper back. He further stated that she suffered from dizziness when she moved her head. Patterson testified that as of August 2004, her diagnosis had become more complex because her conditions had progressively worsened. He opined, based upon a reasonable degree of medical certainty, that her conditions were related to the auto accident.
 {¶ 28} On cross-examination, Patterson was questioned regarding two different reports he issued as a result of his examination and a letter he received from Wollmann's counsel. Both reports were dated August 13, 2004; however, they contained different causal statements. Patterson testified that the report was not changed, but clarified, at the request of Wollmann's counsel. Both versions of the report as well as the letter sent from Wollmann's counsel requesting the amendment were submitted to the jury.
 {¶ 29} Another plaintiff expert, Dr. John Oas, testified regarding his examination of Wollmann for diagnosis and treatment of dizziness. He testified that there were three different causes of her dizziness that were impossible to differentiate. The first diagnosis was cerviogenic dizziness, which means "dizziness with origin in the neck." Oas explained that this condition related to the position of her head and how the movement of the head and her inner-ear functions created balancing conflicts in the brain. The second diagnosis, benign paroxysmal positional vertigo, was abandoned as a potential cause of Wollmann's dizziness. The final diagnosis was migraine-associated dizziness. Oas stated that although she is genetically vulnerable to headaches and dizziness, some, but not all, of her dizziness stems from migraines. According to Oas, migraines cannot explain her neck pains, because migraines are not treated with Botox. However, he did opine that neck pain can cause migraines. Oas testified that based upon a reasonable degree of medical certainty, the cerviogenic dizziness and injury to her neck were directly and proximately caused by the auto accident. *Page 267 
 {¶ 30} On cross-examination, Oas admitted that he had no prior knowledge of whether Wollmann had any complaints of cerviogenic dizziness prior to the accident. Oas was also questioned regarding the different reports he generated as a result of his examination. He drafted the first report dated August 24, 2004, wherein he made specific opinions regarding the cause of Wollmann's dizziness. However, in his September 14, 2004 report, those specific opinions were deleted at the request of Wollmann's counsel. When asked about the purpose of the deletions, Oas responded that the deletions were done to clarify and make his report simpler. Both versions of the report were submitted to the jury.
 {¶ 31} Defense medical expert Dr. Donald Mann testified that his physical examination of Wollmann revealed that she experienced dizziness from the recline position, her neck movement was restricted, and she had trouble bending forward. However, her eyes, facial movements, cranial nerves, hearing, extremity sensations, reflexes, general postural movements, and walking were normal. Mann also examined two MRIs from October 1999 and September 2000. He testified that the 1999 MRI showed a herniated disk with mild impingement on the spine and that the 2000 MRI showed degenerative changes with no impingement on the spinal cord or nerve root. Mann testified that based on Wollmann's previous medical history, the symptoms she was currently experiencing had been present before the accident. He opined, based on a reasonable degree of medical certainty, that the auto accident did not contribute in any way to Wollmann's present condition. He further testified that Wollmann had cervical degenerative disk disease prior to the accident.
 {¶ 32} Defense expert Dr. Vijay Balraj a neuropsychologist, examined Wollmann regarding brain function and any brain injury. He testified that his examination revealed that Wollmann was suffering from high levels of anxiety and depression, which may have affected memory and motor functions. He also opined that Wollmann's personality profile suggested that she had a high likelihood of a somatization or conversion disorder. Balraj explained that a person will unconsciously take psychological or emotional stress, i.e., anxiety or depression, and convert that into physical symptoms, which is often the cause of intractable pain complaints or other disorders. Balraj opined to a reasonable degree of neuropsychological probability and based upon his evaluation and Wollmann's medical history that Wollmann did not sustain a memory loss as a result of the accident.
 {¶ 33} Domonko's last medical expert to testify, Dr. Kim Stearns, opined to a reasonable degree of medical certainty and probability that Wollmann sustained cervical and lumbar sprains that were proximately caused by the automobile accident. He further testified that these injuries were new injuries and were not exacerbations or aggravations of a preexisting condition. Stearns, however, *Page 268 
admitted that these soft-tissue injuries typically respond and resolve within two to three months after injury and that Wollmann's continuing complaints were unrelated to the accident but related to preexisting conditions.
 {¶ 34} Although Dr. Stearns testified that Wollmann had sustained some injury as a result of the accident, there were multiple expert opinions to the contrary.
 {¶ 35} A jury has the choice to believe or disbelieve the testimony presented by the witnesses, and absent passion or prejudice, the jury's verdict should not be disturbed upon appeal unless the verdict is incredible. Culpepper v. Pedraza,
Cuyahoga App. No. 82382, 2004-Ohio-145, 2004 WL 64061. "A jury is free to believe all, part, or none of the testimony of any witness who appeared before it." Iler v. Wright, Cuyahoga App. No. 80555, 2002-Ohio-4279, 2002 WL 1938606, at ¶ 15, citingRogers v. Hill (1998), 124 Ohio App.3d 468, 470,706 N.E.2d 438. Moreover, questions of fact are best left to the trier of fact. Complete Gen. Constr. Co. v. Ohio Dept. of Transp.
(2002), 94 Ohio St.3d 54, 760 N.E.2d 364.
 {¶ 36} It has long been held that factfinders are generally charged with drawing reasonable inferences from established facts, and that they "`view the witnesses and observe their demeanor, gestures and voice inflections, and use these observations in weighing the credibility of the proffered testimony.'" Mid-America Tire, Inc. v. PTZ Trading Ltd.,95 Ohio St.3d 367, 2002-Ohio-2427, 768 N.E.2d 619, ¶ 161, quotingSeasons Coal Co., Inc. v. Cleveland (1984), 10 Ohio St.3d 77,10 OBR 408, 461 N.E.2d 1273. If the evidence is susceptible of more than one construction, the reviewing court is bound to give it that interpretation that is consistent with the verdict and judgment most favorable to sustaining the verdict and judgment.Seasons Coal, supra.
 {¶ 37} The jury heard testimony from Wollmann's experts that her injuries were related to the accident. However, the jury also heard testimony from those experts that Wollmann's counsel asked them to change or clarify their reports. Testimony was given by Domonko's experts that Wollmann's complaints were not related to the accident but instead were somatizations or preexisting conditions. However, there was also testimony from a defense expert that Wollmann sustained injury to her neck and back. The jury was presented with evidence requiring assessment of the weight of the evidence and credibility of the witnesses. We cannot speculate what testimony the jury believed or disbelieved, nor are we to weigh the evidence or determine the credibility of the witnesses. However, my review of the testimony and evidence adduced at trial indicates that there is some competent and credible evidence to support the jury's verdict in favor of Domonko.
 {¶ 38} I would find that the trial court did not abuse its discretion in denying Wollmann's motion for judgment notwithstanding the verdict for a new trial, and I would affirm. *Page 269